If we are to meticulously regard the exact wording of the statute, as so forcefully argued by Presiding Judge BRICKEN, then it is my opinion that the unemployment of the appellee was not "directly due to a labor dispute", but was, rather "indirectly due to a labor dispute" — as cogently illustrated by Judge Simpson's opinion.
And so far from extending the scope and effect of the Act in question by interpretation, as asserted in the dissent of our Presiding Judge, I think the exposition and application of same made by Judge Simpson merely follows the accepted rules of canonical construction.
I concur in his opinion and decision.